United States Court of Appeals
                      For the First Circuit




No. 06-1976

                     JOHNNY FRITS MEWENGKANG,

                           Petitioner,

                                v.

                       ALBERTO R. GONZÁLES,
              Attorney General of the United States,

                           Respondent.



                           ERRATA SHEET


     The opinion of this Court issued on May 25, 2007, is amended
as follows:

     On page 6, line 12, "asylum" should be replaced with
     "withholding".

     On page 6, line 14, "asylum" should be replaced with
     "withholding."

     On page 7, line 9, "and withholding" should be inserted
     after "asylum."